                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        CRAIG CARLSON, et al.,                          Case No.18-cv-07195-VKD
                                                         Plaintiffs,
                                   9
                                                                                            ORDER CONDITIONALLY
                                                  v.                                        GRANTING DEFENDANTS’
                                  10
                                                                                            COUNSEL’S MOTION TO
                                  11        ROCK CLAPPER, et al.,                           WITHDRAW; STAY OF ACTION
                                                         Defendants.                        Re: Dkt. No. 44
                                  12
Northern District of California
 United States District Court




                                  13            Counsel for defendants ScanX, Inc. (“ScanX”) and Rock Clapper, David Nemecek and

                                  14   The Fortress Law Firm, Inc., move to withdraw from representation of defendants pursuant to

                                  15   Civil Local Rule 11-5. Dkt. No. 44. Plaintiff Carlson Produce opposes the motion. Dkt. No. 49.

                                  16   The Court heard oral argument on counsel’s motion on June 25, 2019. Dkt. No. 53.

                                  17            Having considered the parties’ moving papers, the Court grants counsel’s motion to

                                  18   withdraw, subject to certain conditions set forth below.

                                  19   I.       BACKGROUND
                                  20            On November 28, 2018, plaintiffs Craig Carlson and Carlson Produce, Inc. (“Carlson

                                  21   Produce”) filed this action against defendants ScanX and Mr. Clapper. Dkt. No. 1. After two

                                  22   motions to dismiss, the only remaining claims are Carlson Produce’s claims for breach of contract

                                  23   and quantum meruit against ScanX only, and Carlson Produce’s claim for fraud against both

                                  24   ScanX and Mr. Clapper. Dkt. Nos. 26, 45. Mr. Carlson is no longer a plaintiff in the case.

                                  25            Neither Mr. Clapper nor ScanX has filed any objections with the Court concerning their

                                  26   counsel’s request to withdraw from representation.

                                  27   II.      LEGAL STANDARD
                                  28            Under Civil Local Rule 11-5(a), “[c]ounsel may not withdraw from an action until relieved
                                   1   by order of Court after written notice has been given reasonably in advance to the client and to all

                                   2   other parties who have appeared in the case.” Until the client obtains other representation,

                                   3   motions to withdraw as counsel may be granted on the condition that current counsel continue to

                                   4   serve on the client all papers from the court and from the opposing parties. Civ. L.R. 11-5(b).

                                   5           The California Rules of Professional Conduct govern withdrawal from representation.

                                   6   Nehad v. Mukasey, 535 F.3d 962, 970 (9th Cir. 2008) (applying California Rules of Professional

                                   7   Conduct to attorney withdrawal); see also Dieter v. Regents of Univ. of Cal., 963 F. Supp. 908,

                                   8   910 (E.D. Cal. 1997). Rule 1.161 describes the circumstances in which an attorney may withdraw

                                   9   from representation. These include situations where “the client . . . renders it unreasonably

                                  10   difficult for the lawyer to carry out the representation effectively” and where “the client breaches a

                                  11   material term of an agreement with, or obligation, to the lawyer relating to the representation.”

                                  12   Cal. R. Prof’l Conduct 1.16(b)(4), (5).
Northern District of California
 United States District Court




                                  13           Even where circumstances permit withdrawal, counsel may not “terminate a representation

                                  14   until [counsel] has taken reasonable steps to avoid reasonably foreseeable prejudice to the rights of

                                  15   the client . . . .” Cal. R. Prof’l Conduct 1.16(d). These steps include (1) giving the client

                                  16   sufficient notice to permit the client to retain other counsel; (2) at the client’s request, promptly

                                  17   releasing the client’s materials and property to the client; and (3) promptly refunding any part of a

                                  18   fee or expense paid in advance that the lawyer has not earned or incurred. Cal. R. Prof’l Conduct

                                  19   1.16(d), (e).

                                  20           The decision to permit counsel to withdraw is within the sound discretion of the trial court.

                                  21   United States v. Carter, 560 F.3d 1107, 1113 (9th Cir. 2009). Courts consider several factors

                                  22   when deciding a motion for withdrawal, including: “(1) the reasons counsel seeks to withdraw; (2)

                                  23   the possible prejudice that withdrawal may cause to other litigants; (3) the harm that withdrawal

                                  24   might cause to the administration of justice; and (4) the extent to which withdrawal will delay

                                  25   resolution of the case.” Deal v. Countrywide Home Loans, No. 09-CV-01643-SBA, 2010 WL

                                  26
                                  27   1
                                        Formerly Rule 3-700. See http://www.calbar.ca.gov/Attorneys/Conduct-Discipline/Rules/Rules-
                                  28   of-Professional-Conduct (noting that new Rules of Professional Conduct became effective
                                       November 1, 2018).
                                                                                      2
                                   1   3702459, at *2 (N.D. Cal. Sept. 15, 2010).

                                   2   III.   DISCUSSION
                                   3          Defendants’ counsel seeks permission to withdraw from representation on the grounds that

                                   4   defendants have breached the attorney-client fee agreement and that their conduct has rendered it

                                   5   unreasonably difficult for him to carry out the representation effectively. Dkt. No. 44 at 2.

                                   6          Carlson Produce does not dispute that defendants’ counsel has provided sufficient reasons

                                   7   for withdrawal from representation. Rather, Carlson Produce’s sole objection is that counsel’s

                                   8   withdrawal will delay this action, thereby prejudicing Carlson Produce. Dkt. No. 47 at 2. In

                                   9   particular, Carlson Produce contends that it has served written discovery on defendants, and

                                  10   defendants’ responses are due July 1, 2019. Carlson Produce says it has also noticed the

                                  11   deposition of Mr. Clapper for July 31, 2019. Id. Carlson Produce’s objections regarding delay are

                                  12   not well taken. As defendants’ counsel observes, Carlson Produce took no steps to obtain any
Northern District of California
 United States District Court




                                  13   discovery in this matter until after it filed its opposition to counsel’s motion to withdraw, which

                                  14   suggests that Carlson Produce’s concerns about delay are makeweight.2 Dkt. No. 50 at 2. In these

                                  15   circumstances, and as fact discovery does not close until October 9, 2019 (Dkt. No. 33), the Court

                                  16   finds Carlson Produce’s complaints of delay and prejudice unpersuasive.

                                  17          Counsel’s proposed withdrawal from representation is complicated by the need for ScanX

                                  18   to obtain substitute counsel. Although Mr. Clapper may appear pro se and represent himself,

                                  19   ScanX may not do so, as a corporation may appear before the Court only through licensed

                                  20   counsel. Civ. L.R. 3-9(b); Bright Smart Corp. v. Google, Inc., No. 5:15-cv-03962-BLF, 2016 WL

                                  21   1070667, at *2 (N.D. Cal. Mar. 18, 2016). A corporation may not be represented by a pro se non-

                                  22   attorney in federal court. Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506

                                  23   U.S. 194, 201–02 (1993). A court may enter default judgment against a defendant corporation that

                                  24   fails to retain counsel. United States v. High Country Broad. Co, Inc., 3 F.3d 1244, 1245 (9th Cir.

                                  25   1993) (per curiam); see also Adobe Sys. Inc. v. Software Tech., No. 5:14-cv-02140-RMW, 2015

                                  26
                                  27   2
                                         Defendants’ counsel also contends that Carlson Produce did not properly serve its discovery
                                  28   requests and deposition notice, as Carlson Produce served them by email without obtaining
                                       defendants’ agreement to accept service by email. Dkt. No. 50 at 2.
                                                                                       3
                                   1   WL 6956632 (N.D. Cal. Nov. 10, 2015). For these reasons, it will be necessary for at least ScanX

                                   2   to obtain substitute counsel.

                                   3          The Court concludes that defendants’ counsel has provided adequate reasons for

                                   4   withdrawal from representation and that any prejudice to Carlson Produce, from delay of this

                                   5   action or otherwise, is not material. Given the relatively early stage of proceedings in this matter,

                                   6   the Court further concludes that permitting counsel to withdraw will not prejudice the

                                   7   administration of justice, in view of the conditions on withdrawal the Court sets out below.

                                   8   IV.    CONCLUSION
                                   9          The Court conditionally grants defendants’ counsel’s motion and will permit counsel to

                                  10   withdraw from representation as follows:

                                  11          (1) All proceedings in this action are STAYED through July 26, 2019, with the exception

                                  12              of any agreements the parties may have made in connection with the June 4, 2019
Northern District of California
 United States District Court




                                  13              settlement conference before Judge Kim.

                                  14          (2) ScanX must obtain new counsel who must file a notice of substitution by July 26,

                                  15              2019, or show good cause why additional time to obtain new counsel is required.

                                  16          (3) Defendants’ counsel shall continue to accept service of papers for the purpose of

                                  17              forwarding them to defendants until defendants obtain substitute counsel or until the

                                  18              Court orders otherwise.

                                  19          (4) Defendants’ counsel shall serve a copy of this order on defendants no later than July 1,

                                  20              2019 and shall specifically advise them that ScanX is prohibited from representing

                                  21              itself in federal court, and that if ScanX fails to obtain substitute counsel, the Court

                                  22              may enter default judgment against it.

                                  23          (5) If ScanX does not obtain new counsel by July 26, by July 29, 2019 Mr. Nemecek shall

                                  24              file a declaration that identifies the last known addresses of both defendants and

                                  25              certifies that he has complied with this order.

                                  26   Upon the filing of a notice of substitution of counsel or receipt of Mr. Nemecek’s declaration, the

                                  27   Court intends to permit Mr. Nemecek and The Fortress Law Firm to withdraw from representation

                                  28   in this matter and will order further proceedings as necessary.
                                                                                         4
                                   1          The parties shall appear for a further case management conference on August 13, 2019 at

                                   2   1:30 p.m.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 26, 2019

                                   5

                                   6
                                                                                                VIRGINIA K. DEMARCHI
                                   7                                                            United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      5
